In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00147-CR



        DAVION LATRONE YOUNG, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26371




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       Davion Latrone Young attempts to appeal his conviction of sexual assault of a child.1 This

Court is without jurisdiction to consider Young’s appeal because he had no right of appeal due to

his plea agreement with the State. Moreover, Young waived any right of appeal he might have

otherwise had and has not obtained the trial court’s permission to appeal.

       The trial court’s certification of right of appeal filed in this matter shows that this was a

plea bargain case in which Young had no right of appeal. The Texas Legislature has granted a

very limited right of appeal in plea bargain cases. Rule 25.2 of the Texas Rules of Appellate

Procedure details that right as follows:

              (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant—a
       defendant may appeal only:

                      (A)     those matters that were raised by written motion filed and
               ruled on before trial, or

                       (B)     after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). The appellate record filed in this matter contains no written motions

filed by Young and ruled on before trial. Further, there is no indication in the record that Young

obtained the trial court’s permission to appeal. To the contrary, the trial court’s certification

indicates that Young has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of

Appellate Procedure, this Court is required to dismiss an appeal if, as in this case, the trial court’s

certification indicates no right of appeal. See TEX. R. APP. P. 25.2(d).


1
See TEX. PENAL CODE ANN. § 22.011 (West 2011).

                                                  2
       On August 9, 2016, we informed Young of the apparent defect in our jurisdiction over his

appeal and afforded him the opportunity to respond and, if possible, to cure such defect. Young

did not respond to our letter.

       Because Young’s plea agreement prevents an appeal and because the trial court’s

certification correctly indicates that Young is without a right of appeal, we dismiss this appeal for

want of jurisdiction.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:         August 25, 2016
Date Decided:           August 26, 2016

Do Not Publish




                                                 3